Title: To Alexander Hamilton from James Duane, 4 September 1779
From: Duane, James
To: Hamilton, Alexander


Kingston [New York] 4 Septr. 1779
Dear Sir
I have spent some days at this place with our Legislature and have been happy in finding their Zeal for the Common Cause undiminished. Every thing which can be asked for the Army they will most cheerfully grant & Col. Wadsworth is gone away perfectly satisfied. It is a circumstance to their honor that amidst all their wants & distresses Flour & Carriage have been supplied at 25 per cent. less than in any part of the Continent & that by a Law of the State: If it had produced the Effect to be expected from so spirited an Example it must have had a powerful Influence on our money: but it is to be lamented that we stand single & that our Citizens are impoverished by a sacrifice of a fourth of their produce & Labour to little purpose.
Be kind enough to forward the enclosed to L Col. Washington; & to present my respectful Compliments to his Excellency the Comr in Chief & the Family: & believe me to be—with real Esteem & affection,   Dear Col.   Your most Obed Sevt
Jas. Duane
Col Hamilton
I Need not repeat in ⟨telling⟩ you how very ⟨agreeable⟩ the news will prove in my Retirement at the Manor of Livingston: especialy the progress of genl Sullivan: as I have the Enterprize very near my Heart.

